Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-14 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gesing et al. (WO 01/22819) in view of Willms et al. (US 5,516,750).  
It is noted that WO 01/05788 was published in German, so its U.S. national phase application, which published as U.S. Patent No. 6,964,939, will be discussed herein as the English translation of the cited WO 01/05788. 
Gesing et al. explicitly teach Applicant’s compound of formula (I) as a herbicide – see the compound of Example No. 2 in Table 1.  Hereinafter, this compound will be referred to as thiencarbazone-methyl.  Pre-emergent and post-emergent herbicidal activity of 60 g/ha of thiencarbazone-methyl is exemplified (see activity of preparation example no. 2 in Table A1 and Table B5).  Preferable application amount of 5 g/ha to 5 kg/ha is disclosed (column 17, lines 18-22).  Strong activity against a broad spectrum of weeds is disclosed (column 14, lines 6-34; column 15, lines 7-19).  Control of weeds in crop plants is disclosed (column 15, lines 9-12), and structurally similar compounds, applied at 60 g/ha or 15 g/ha, are shown to control weeds in maize with 10% damage to maize (Table A7, Table B4).  Formulation with solid carriers, surfactants, emulsifiers and other formulation additives is disclosed (column 15, line 20 to 67).  Further incorporation of another herbicide or another active ingredient such as fungicide, insecticide, acaricide, nematicide, and plant nutrients is disclosed (see from column 16, line 4 to column 17, line 8).   
Willms et al. disclose the safening property of isoxadifen-ethyl and other structurally similar isoxazoline compounds when used with a herbicide in crop plants (column 18, compound example 1; see also Table 1; column 9, lines 39-59).  Reduction of phytotoxic effects of numerous different classes of herbicides is disclosed, including thienylsulfonylureas (column 10, line 5 to column 14, line 22).  Use in cereals, rice and maize is preferred (column 14, lines 46-48).  Weight ratio of safener to herbicide can range from 1:10 to 10:1 or 1:10 to 5:1 (column 14, lines 32-45), and application amount of the safener can range from 5 to 500 g/ha (column 15, first full paragraph).  The ideal amounts of herbicide and safener “can be determined in each individual case by suitable preliminary trials” (column 14, lines 37-42).  Table 5 shows isoxadifen-ethyl applied at 25 g/ha, 50 g/ha, 100 g/ha and 200 g/ha to significantly reduce the phytotoxicity of a herbicide in maize (column 25).  Formulation with various agricultural formulation additives such as surfactants, carriers, and solvents is disclosed (column 15, line 23 to column 18, line 21).  Pre- and post-emergence application of Willms’ safener are disclosed (paragraph bridging columns 14-15).  
Gesing et al.do not explicitly disclose a combination of (a) the herbicide thiencarbazone-methyl (Applicant’s formula (I) compound) and (b) the safener isoxadifen-ethyl.  However, Gesing et al. teach incorporation of other agriculturally active ingredients, and the ordinary skilled artisan would have been motivated to incorporate a known herbicide safener such as isoxadifen-ethyl with an expectation that the resultant combination would provide additional safety to valuable crop plants such as maize. 
Claims 1 and 2 recite weight ratio of (a) to (b), including 1:1 to 25:1, and claims 10-12 recite application amounts of the composition comprising (a) and (b), including 3 to 500 g/ha (claim 12).  Such ratio range application amounts would have been obvious to the ordinary skilled artisan from the known application amounts of (a) and (b) and ratio taught by the cited prior art.  Gesing’s preferable application amount of (a) is 5 g/ha to 5 kg/ha (column 17, lines 18-22), and Gesing exemplifies similarly structured herbicides at 60 g/ha and 15 g/ha for control of weeds in maize, with some damage to maize (Table A7, Table B4).  Willms discloses 1:10 to 10:1 herbicide to safener ratio, 5 to 500 g/ha application amount of safener, and exemplify 25, 50, 100 and 200 g/ha of isoxadifen-ethyl in maize (column 14, lines 32-45; column 15, first full paragraph; column 25).  Based on these prior art ratios and application amounts, the claimed ratio and application amount features would have been obvious to the ordinary skilled artisan.  
Claim 5 requires that the components (a) and (b) are the only two actives present in the composition.  This claim feature would have been obvious to the ordinary skilled artisan, who would have been motivated to apply only those chemicals to the field that are needed to provide acceptable control. For example, when there is little to no pressure from fungal pathogens, the ordinary skilled artisan would not have been motivated to apply a fungicide.  
Similarly, claim 6 requires that the component (a) is the only herbicide present in the composition.  In a given field where (a) alone provides acceptable herbicidal control, the ordinary skilled artisan would not have been motivated to add another herbicide due to, inter alia, additional expense.  
Claim 9 recites control of undesired plants in areas of growing maize.  Both (a) and (b) have been taught by the prior to be used in maize, so this claim feature would have been obvious to the ordinary skilled artisan.  
Claims 13 and 14 recite pre-emergent and post-emergent application, respectively.  Herbicidal component (a) is known to possess pre-emergent and post-emergent herbicidal activity, and the safener component (b) is known to be applied pre-emergence or post-emergence.  Thus, these application features would have been obvious to the ordinary skilled artisan. 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
In this regard, the specification data in Table A1 for I-2 + isoxadifen-ethyl at 10 g/ha + 100 g/ha has been given due consideration, but reduced damage to maize would have been expected, not unexpected, from the use of a known safener such as isoxadifen-ethyl.  Consequently, there is no evidence of nonobviosuness that rebuts the evidence of obviousness set forth herein.
For these reasons, all claims are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699